Butler App. No. CA2010-02-039, 2010-Ohio-5427. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated at page 2 of the court of appeals’ Entry filed December 14, 2010:
“When there is a factual dispute between the parties over the existence of a valid settlement agreement, is the trial court required to conduct an evidentiary hearing regardless of whether it enforces or denies enforcement of the agreement and enters judgment pursuant to the Ohio Supreme Court decision in Rulli v. Fan Co., 79 Ohio St.3d 374?”
The conflict cases are Michelle M.S. v. Eduardo H.T., Erie App. No. E-05-053, 2006-Ohio-2119, and Moore v. Johnson (Dec. 11,1997), Franklin App. No. 96APE11-1579.